 

CaSe 18-05618-5-.]NC DOC 39 Filed 03/29/19 Entered 03/29/19 08228213 Page 1 013

UNITED S'I`ATES BANKRUPTCY
EASTERN DISTRICT OF NORTH CAROLINA
FAYETTEVILLE DIVISION

IN RE:

Andrew Lyle Dice, Chapter 13
Case No.: 18-05618-5-JNC

Debtor.

MOTION TO CONTINUE

NOW COMES Brenton D. Adams, Esquire, attorney for Debtor herein, and moves the
Court for a continuance of the hearing scheduled for April 4, 2019 to a later date. The basis of the
request for a continuance is due to the debtor’s attorney being scheduled for trial in the Harnett

County Superior Court the week of April ls‘, and it is anticipated the trial Will last approximately
five (5) days.

WHEREFORE, the undersigned attorney for Debtors hereby moves for an Order
continuing the Confirmation Hearing scheduled for April 4, 2019 to be continued to a later date.

BRENT ADAMS & ASSOCIATES

/s/ Brenton D. Adams

BRENTON D. ADAMS

Attorney for Debtor

PO Box 1389

Dunn, NC 28335

Phone: (910) 892-8177

Facsimile: (910) 483-?903
Dated: March 29, 2019 Brent@brentadams.com

 

CaSe 18-05618-5-.]NC DOC 39 Filed 03/29/19 Entered 03/29/19 08228213 Page 2 Of 3

CERTIFICATE OF SERVICE

I, Kimberly Cronos, certify that I am a paralegal employed by Brent Adams & Associates,
that I am more than 18 years of age and that I served this day copies of the foregoing Motion to
Continue to the Debtor by first class mail or by hand delivery; and to the Chapter 13 Trustee,
Joseph A. Bledsoe, III, Esquire, via the electronic notification system. I certify under penalty of
perjury that the foregoing is true and correct.

Dated: March 29, 2019
BRENT ADAMS & ASSOCIATES

fsi Kimberlv Cronos
Paralegal

 

CaS€ 18-05618-5-.]NC

Label Matrix for local noticing
0417-5

Case 18-05618-5-JNC

Eastern District of North Carolina
Raleigh

Fci Feb 22 08:11:51 EST 2019

Gateway One Lending & Finance
Attn: Managing Agent

160 ll. Rivervie\t Dr.. Ste 100
Anaheim, CA 92808-2293

ServiSolutions

Attn: Managing Agent

PO Box 242967

Montgomery, AL 36124-2967

Brenton D. Adams

Brent Adams & Associates
PO Box 1389

Dunn, NC 28335-1389

Doc 39 Filed 03/29/19 Entered 03/29/19 08:28:13 Page 3 of 3

Alabama Housing Finance Authority
PO Box 242928
Montgomery, .liL 35124-2928

Gate\ray One lending & Finance
Attn: llanaging Agent

PO Box 650004

Dallas. TX 15265-0004

'l'hcmas E. llclJonaldr Esq.
Broclt & Scott, PLLC

5431 Oleander Dr., Suite 200
Wilmington, 110 28403-5851

Joseph A. Bledsoe III
PO Box 1618
Ne\¢ Bern. NC 28563-1618

U. S. Bankcuptcy Cou:t

300 Fayetteville Street. dth Floor
P.O. Box 791

Raleighl NC 21602-0191

Gateway One lending & Finance, LLC
175 N Riverview Drive
Anaheim_. CA 92808-1225

Andreu Lyle Dice
1301 Koinonia Drive
Spring Lalte, NC 28390-1548

‘l'he following recipients may befhave been bypassed for notice due to an undeliverable lui cr duplicate [dl address

ld)Alabama Housing Finance Authority
10 Box 242928
Montgomery, A.L 36124-2928

End cf Label llatrix

Mailable recipients 10
Bypassecl recipients 1
Tctal ll

